Citation Nr: 1115909	
Decision Date: 04/22/11    Archive Date: 05/04/11

DOCKET NO.  09-37 220A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for a psychiatric disorder, to include posttraumatic stress disorder (PTSD), anxiety disorder, and depression.


REPRESENTATION

Appellant represented by:	Minnesota Department of Veterans Affairs


ATTORNEY FOR THE BOARD

L. Barstow, Associate Counsel



INTRODUCTION

The Veteran had active military service from August 1966 to June 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a May 2009 rating decision in which the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota denied service connection for PTSD.

In February 2009, the United States Court of Appeals for Veterans Claims (Court) held that, when a claimant identifies PTSD without more, it cannot be considered a claim limited only to that diagnosis, but rather must be considered a claim for any mental disability that may reasonably be encompassed by several factors including the claimant's description of the claim, the symptoms the claimant describes, and the information the claimant submits or that VA obtains in support of the claim.  The Court found that such an appellant did not file a claim to receive benefits only for a particular diagnosis, but for the affliction (symptoms) that his mental condition, whatever it is, causes him.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).

Here, the evidence shows that the Veteran has been diagnosed with anxiety disorder and depression.  Notwithstanding that in a February 2011 rating decision (which has not been appealed) the RO denied service connection for anxiety disorder and depression, under Clemons, the Board has characterized the issue as set forth on the title page to encompass all psychiatric disorders with which the Veteran has been diagnosed.


FINDINGS OF FACT

1.  At no time during the appeal period has the Veteran been shown to have PTSD in accordance with the AMERICAN PSYCHIATRIC ASSOCIATION: DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, 4th Edition (1994) (DSM IV) related to an in-service stressor.

2.  Anxiety disorder and depression were first diagnosed many years after the Veteran's active duty and are not causally or etiologically related to such service.


CONCLUSION OF LAW

A psychiatric disorder, to include PTSD, anxiety disorder, and depression, was not incurred or aggravated in service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Here, a pre-decisional notice letter in March 2009 complied with VA's duty to notify the Veteran with regard to the service connection claim on appeal.  Specifically, this letter apprised the Veteran of what the evidence must show to establish entitlement to the benefit, what evidence and/or information was already in the RO's possession, what additional evidence and/or information was needed from the Veteran, what evidence VA was responsible for getting, and what information VA would assist in obtaining on the Veteran's behalf.  It also in particular notified the Veteran of the criteria for assigning a disability rating and an effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

Regarding VA's duty to assist, the RO obtained the Veteran's service treatment records (STRs), personnel records, post-service medical records, and secured an examination in furtherance of his claim.  The RO attempted to obtain the Veteran's Social Security Administration (SSA) records; however, in January 2011, SSA informed VA that the Veteran's medical records had been destroyed.  VA has no duty to inform or assist (with regard to the procurement of records) that was unmet.  The Veteran has not identified any additional pertinent medical records, which have not been obtained and associated with the claims folder.  

A pertinent VA examination with respect to the issue on appeal was obtained in May 2010.  38 C.F.R. § 3.159(c)(4).  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The VA examination obtained in this case is sufficient, as it considered all of the pertinent evidence of record, including the statements of the Veteran, and provided explanations for the opinion stated.  Thus, the Board finds that VA's duty to assist with respect to obtaining a VA examination with respect to the issue adjudicated herein has been met.  38 C.F.R. § 3.159(c)(4).  

II.  Analysis

Service connection may be granted for disability resulting from disease or injury incurred or aggravated during active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may also be granted for any injury or disease diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).  Generally, service connection requires (1) the existence of a present disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (1995).  

Entitlement to service connection for PTSD requires medical evidence diagnosing PTSD in accordance with the DSM-IV, a link, established by medical evidence, between current symptoms and an in-service stressor, and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. §§ 3.304(f); 4.125(a).  Where the claimed stressor is not related to combat, the Veteran's lay testimony, by itself, will not be enough to establish the occurrence of the alleged stressor.  Instead, the record must contain evidence that corroborates the Veteran's account as to the occurrence of the claimed stressor.  See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d), (f) (2010); Cohen v. Brown, 10 Vet. App. 128 (1997).  Evidence denoting participation in combat includes award of decorations such as the Combat Action Ribbon, Combat Infantryman Badge (CIB), Purple Heart Medal, and decorations such as the Bronze Star Medal that have been awarded with a Combat "V" device.

In this case, the Veteran's DD 214 shows that his military occupational specialty (MOS) was supply clerk; however, the Veteran did not receive any decorations or medals denoting participation in combat.  Where VA determines that the Veteran did not engage in combat with the enemy, or that the Veteran did engage in combat with the enemy but the claimed stressor is not related to such combat, the Veteran's lay testimony, by itself, will not be enough to establish the occurrence of the alleged stressor.  Instead, the record must contain evidence that corroborates the Veteran's account as to the occurrence of the claimed stressor.  See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d), (f); Cohen v. Brown, 10 Vet. App. 128 (1997).

With regards to the corroboration of stressors, the Board observes the recent amendment to 38 C.F.R. § 3.304 concerning stressors based on a veteran's "fear of hostile military or terrorist activity."  Specifically, the amendment provides that, if a stressor claimed by a veteran is related to the veteran's "fear of hostile military or terrorist activity" and a VA or VA-contracted psychiatrist or psychologist confirms that the claimed stressor is adequate to support a diagnosis of PTSD, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor so long as there is not clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the veteran's service.  Stressor Determinations for Posttraumatic Stress Disorder, 75 Fed. Reg. 39,843, 39,852 (July 13, 2010) (to be codified at 38 C.F.R. § 3.304(f)(3)); 75 Fed. Reg. 41,092 (July 14, 2010) (correcting the effective date of the rule published on July 13, 2010).  For purposes of this section, "fear of hostile military or terrorist activity" means that "a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, . . . , and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror."  75 Fed. Reg. at 39,852.

Here, the Veteran's STRs show no treatment for, or diagnosis of, any psychiatric disorder.  His discharge examination in June 1968 showed a clinically normal psychiatric system.  In his accompanying report of medical history, the Veteran indicated that he did not have depression, excessive worry, or nervous trouble of any sort.  According to the Veteran's personnel records, he was stationed in Vietnam from July 1967 to July 1968.  The Veteran's reported stressors while in Vietnam included loading body bags to be sent to the United States for burial while at Cam Ranh Bay and an attack at Cam Ranh Bay during the Tet offensive.  See July 2009 stressor statement.  In March 2010, the United States Army and Joint Services Records Research Center (JSRRC) confirmed the Veteran's stressor of an attack at Cam Ranh Bay.  

According to post-service medical records, a letter from the Veteran's private psychologist, M.E., dated in February 2010 shows that the Veteran was opined to clearly meet the DSM-IV criteria for a diagnosis of PTSD related to his military service.  She indicated that the Veteran saw combat; experienced horror; had flashbacks and nightmares; felt detached from others; had anxiety; had a hyperstartle response; and withdrew from life.  The letter did not include any treatment records.  None of the Veteran's post-service medical records beginning in October 1996 show any diagnosis of, or treatment for, any psychiatric discords to include PTSD, anxiety disorder, and depression prior to the February 2010 letter.  

Additionally, the Veteran was afforded a VA examination in May 2010.  The examiner noted reviewing the February 2010 letter from M.E.  The examiner observed that the letter did not give any other indication as to what the traumatic experiences were in the service that were related to the symptoms she noted, and did not give any indication of frequency and/or intensity of the symptoms in the letter, which would be necessary to document in order to determine if PTSD was the most appropriate diagnosis.  There was no other indication of any mental health treatment in the Veteran's record or other notes from that provider or an indication from that provider of how often or how long she had met with the Veteran.  

The Veteran provided a history of his life, including a report of his polysubstance abuse, relationship history, and employment history.  He reported his various psychiatric symptoms.  The Veteran reported his in-service stressors as described above, in addition to reporting witnessing an individual get strangled to death by two soldiers.  Following an exhaustive examination, the examiner opined that the Veteran's reported stressors of seeing body bags, coming under fire, and witnessing a man get murdered met criterion A for a diagnosis of PTSD.  However, criterion B was not fully met because triggers produced only mild distress or anxiety and did not cause significant disruption.  The Board observes that the Veteran provided a detailed history of his Criterion B symptoms, including how often they occurred and how long they lasted.  Criterion C was not fully met, because although the Veteran acknowledged being "cold and mean," which he attributed to his father as that was how he was growing up, the Veteran denied other restricted range of affect.  He also denied having a sense of a foreshortened future.  Additionally, the Veteran reported that he did process the thoughts and feelings about his experiences.  Furthermore, although the Veteran had diminished interests, it did not seem as though his diminished interest was related to military experiences.  As with Criterion B, the Veteran again provided a detailed history of his symptoms.  Criterion D appeared to be met on the basis of sleep difficulties, strong irritability, and having a strong startle response.  

The examiner conducted a thorough examination that included psychological testing.  The examiner summarized that the Veteran did report experiences that would be consistent with Criterion A for PTSD.  When assessing other symptoms of PTSD, the Veteran did report mild re-experiencing symptoms through occasional triggered or unwanted memories that produced a mild physical or emotional response.  In addition, he reported occasional nightmares.  However, his re-experiencing symptoms did not meet clinical threshold in terms of frequency, and/or intensity and disruption of functioning.  He denied avoidance of internal or external stimuli related to stressors.  He did report mild diminished interest noting that his loss of interest in activities first began approximately 22 years ago, noting that when he first came back from Vietnam, he actually increased his participation.  However, in the last 22 years, he had isolated himself.  He did fully meet Criterion D of hyperarousal.  As a result, in general, the Veteran only fully met Criterion A and D for PTSD, as Criterion B and C symptoms did not fully meet the clinical threshold.  Psychometric evidence did support symptoms of PTSD; however, it was noted that those were self-reported measures with the result being a tendency to over-report some symptoms.  The examiner concluded that, on the overall basis of that evaluation, it was not at least as likely as not that the Veteran met the full Criterion for PTSD on the basis of his military experience.  

The Veteran was diagnosed with anxiety disorder, not otherwise specified with mild PTSD symptoms and with depression, not otherwise specified.  The examiner opined that it was possible that a portion of his symptoms was related to his experiences in the military.  However, it was most likely that a majority of his distress in terms of depression and anxiety was secondary to consequences from his chronic substance abuse of 19 years, such as disruption in previous relationships resulting in two divorces, and interpersonal stressors with his children.  It was tenuous at best to state that his heroin dependency was the result of one experience in service (the Veteran reported being offered heroin in service after dealing with body bags) and then did continue to have polysubstance dependency for a period of 19 years following his military service due to that one event.  When asked how the Veteran believed his experience in service had an impact on his life, the Veteran reported that it affected his whole life because it was not what he expected to be at all with the failed marriages and drug use.  The Veteran further reported that it all tied back to be a scared 19 year old kid.  However, the Veteran never really cited specifically how he believed his experiences in service lead to any kind of social impairment.  Again, it was the examiner's belief that the marriage difficulties were likely secondary, even per the Veteran's acknowledgement, due to the drug use, which was unlikely specifically due to his time in Vietnam.  

M.E. submitted a second letter in September 2010.  According to that letter, the Veteran met Criterion A by seeing body bags and fellow soldiers hurt and killed.  Criterion B was met because he continued to have weekly nightmares and intrusive recall of war experiences.  Criterion C was met because the Veteran mostly maintained silence about war events; avoided people that might bring up events; did not engage in intimate relationships; and he described a disengagement from others in his life.  Criterion D was met because the Veteran had difficulty falling asleep and staying asleep; outbursts of anger in response to minor grievances; and had hypervigilance and an exaggerated startle response.  Criterion E was met because the symptoms lasted for decades; and Criterion D was met because the symptoms had and continued to cause problems in his social life.  M.E. did not provide any treatment records with this letter, and did not indicate the frequency and severity of the Veteran's symptoms.

Based on a review of the evidence, the Board finds that service connection for a psychiatric disorder, to include PTSD, anxiety disorder, and depression is not warranted.  Although the Veteran has a verified stressor-the attack while stationed at Cam Ranh Bay-the evidence does not support a finding that he has a psychiatric disorder related to that incident.  Beginning with PTSD, the Board finds that the evidence does not support a diagnosis of that disability.  The Board acknowledges the May 2010 and September 2010 letters from M.E., which indicate that the Veteran meets the DSM-IV criteria for a diagnosis of PTSD related to his military service.  However, the Board does not find those letters as probative as the May 2010 VA examiner's opinion.  Neither letter includes any treatment records or provides a thorough rationale for why the Veteran met the criteria for PTSD.  As noted by the VA examiner, M.E. did not identify frequency and/or intensity of the symptoms.  In this regard, the Board observes that the RO sent an authorization and consent to release information form to the Veteran in November 2010 so that treatment records from M.E. could be obtained.  The Veteran failed to return the form or submit the treatment records on his own; consequently no treatment records were obtained.  
Comparatively, the VA examiner's opinion was thorough and detailed.  The examiner went through the different criteria for PTSD and provided detailed explanations for whether the Veteran did, or did not, meet the criteria.  The VA examiner's opinion addresses the Veteran's reported symptoms and provides a thorough discussion regarding why the Veteran did not meet the criteria for PTSD.  Although M.E. discussed each criterion required for a diagnosis of PTSD and identified how the Veteran met each of the criterion, the Board finds that the lack of detail provided renders the opinion less probative than the VA examiner's opinion.  In this case, the detail and thoroughness of the VA opinion outweighs the scant letters from M.E.  The Board concurs with the May 2010 examiner and finds that the Veteran does not in fact have PTSD related to his verified in-service stressor of an attack while stationed at Cam Ranh Bay.  

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C.A. § 1110, 1131; see Degmetich v. Brown, 104 F. 3d 1328, 1332 (1997) (holding that interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary).  In other words, the evidence must show that the Veteran currently has the disability for which benefits are being claimed.  Here, there is no competent medical evidence reflective of PTSD in accordance with the DSM-IV. 

The Board acknowledges that the Veteran is competent to report his psychiatric symptoms.  Competent testimony is limited to that which the witness has actually observed, and is within the realm of his personal knowledge; such knowledge comes to a witness through use of his senses, that which is heard, felt, seen, smelled or tasted.  Layno v. Brown, 6 Vet. App. 465 (1994).  Furthermore, the Board finds that the Veteran's report of his symptoms is credible.  However, notwithstanding the Veteran's competent and credible contentions, the probative evidence of record does not show that he has had PTSD at any time during the appeal period. 

Turning to the Veteran's anxiety disorder and depression, the VA examiner indicated that such disorders were not related to the Veteran's military service.  The examiner provided a thorough and detailed rationale explaining why anxiety disorder and depression were not related to the Veteran's military service.  Rather, those disorders were opined to be secondary to consequences from his chronic substance abuse of 19 years.  That opinion is uncontradicted.  In sum, the medical evidence is devoid of a competent medical opinion indicating that the Veteran has anxiety disorder and depression related to his military service.  

The Board acknowledges that the examiner opined that it was possible that a portion of the symptoms were related to the Veteran's military service; however, such opinion is speculative.  See Obert v. Brown, 5 Vet. App. 30, 33 (1993) (implication of medical opinion that a veteran may have been having symptoms prior to diagnosis of multiple sclerosis is that the veteran "may not have" been showing symptoms).  Service connection may not be based on a resort to speculation or even remote possibility, and medical opinions that are speculative, general, or inconclusive in nature cannot support a claim.  See 38 C.F.R. § 3.102; Warren v. Brown, 6 Vet. App. 4, 6 (1993); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992); Obert, 5 Vet. App. At 33.  Thus, an opinion that indicates a possibility that some symptoms are related to service is not sufficient for an award of service connection.  

Furthermore, the service treatment records do not show that anxiety disorder or depression had their onset in service.  In this regard, the Board notes that the Veteran's discharge examination in June 1968 showed a clinically psychiatric system; no psychiatric disability was noted.  Thus, the Board finds that the onset of any post-service psychiatric disabilities did not occur in service.  The Board's finding is further supported by the lack of post-service evidence showing psychiatric complaints until 2010, more than four decades after service.  

The Court has indicated that normal medical findings at the time of separation from service, as well as the absence of any medical records of a diagnosis or treatment for many years after service is probative evidence against the claim.  See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board where it found that veteran failed to account for the lengthy time period after service for which there was no clinical documentation of low back condition); see also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (A prolonged period without medical complaint can be considered, along with other factors concerning a claimant's health and medical treatment during and after military service, as evidence of whether an injury or a disease was incurred in service which resulted in any chronic or persistent disability).  Thus, the lack of any evidence of psychiatric complaints, symptoms, or findings until over four decades between the period of active service and claim is itself evidence which tends to show that any psychiatric disabilities did not have their onset in service or for years thereafter.  

The Board also acknowledges the Veteran's belief that he has a psychiatric disorder, to include PTSD, anxiety disorder, and depression related to his military service.  However, there is no evidence of record showing that the Veteran has the specialized medical education, training, and experience necessary to render competent medical opinion regarding the diagnosis and etiology of a psychiatric disorder.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992); 38 C.F.R. § 3.159(a) (1) (2010).  Consequently, the Veteran's own assertions as to diagnosis and etiology of a disability have no probative value.

Consequently, and based on this evidentiary posture, the Board concludes that the preponderance of the evidence is against the Veteran's claim for service connection for a psychiatric disorder, to include PTSD, anxiety disorder, and depression.  With regards to PTSD, at no time since the Veteran filed his claim for service connection in February 2009 has a competent and probative diagnosis of PTSD in accordance with the DSM-IV been shown.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (in which the Court held that, in the absence of proof of a present disability, there can be no valid claim).  See also McClain v. Nicholson, 21 Vet. App. 319 (2007) (which stipulates that a service connection claim may be granted if a diagnosis of a chronic disability was made during the pendency of the appeal, even if the most recent medical evidence suggests that the disability resolved).  

Accordingly, the preponderance of the evidence is against the Veteran's claim.  The benefit-of-the-doubt rule does not apply, and the Veteran's claim for service connection for a psychiatric disorder, to include PTSD, anxiety disorder, and depression is denied.  See 38 U.S.C.A §5107 (West 2002 & Supp. 2010).  


ORDER

Entitlement to service connection for a psychiatric disorder, to include PTSD, anxiety disorder, and depression, is denied.  



____________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


